DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 25 contains allowable subject matter because over Clemenson and Panje do not teach sending, by an intelligent device, a first network connection request to the first access point, wherein the first network connection request comprises the first network identifier and the first password; establishing, by the first access point, a first network connection between the first access point and the intelligent device in response to the first network connection request; sending, by the first access point, at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection; and sending, by the intelligent device, a second network connection request to the first access point based on the at least one of the second network identifier or the second password of the first access point.
Claims 26-28 contain allowable subject matter based on their dependence on claim 25.
Claim 33 contains allowable subject matter because over Clemenson and Panje do not teach wherein the intelligent device is configured to: send a first network connection request to the first access point, wherein the first network connection request comprises the first network identifier and the first password; wherein the first access point is further configured to: establish a first network connection between the first access point and the intelligent device in response to the first network connection request; and send at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection; wherein the intelligent device is further configured to send a second network connection request to the first access point based on the at least one of the second network identifier or the second password of the first access point.
Claims 34-35 contain allowable subject matter based on their dependence on claim 33.
Claims 31-32 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 contains allowable subject matter because over Clemenson and Panje do not teach
wherein the sending, by the first access point, at least one of the second network identifier or the second password of the first access point to the intelligent device by the first network connection comprises: sending, by the first access point in response to an instruction of the server, the second network identifier and the second password of the first access point to the intelligent device by the first network connection.
Claim 32 contains allowable subject matter because over Clemenson and Panje do not teach before the sending, by the first access point, at least one of the second network identifier or the second password of the first access point to the intelligent device, the method further comprises: receiving, by the first access point, a first device identifier of the intelligent device from the intelligent device; receiving, by the first access point, n device identifiers corresponding to the second access point and sent by the server, where n is a positive integer; and after the first device identifier matches the n device identifiers, sending, by the first access point, the second network identifier and the second password of the first access point to the intelligent device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
III.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Clemenson et al. (US 2017/0150362 A1) in view of Panje (US 2019/0173756 A1).
Regarding claim 29 Clemenson teaches a network access method (see paragraphs [0076] - [0077] & [0097] and Fig. 1, The client device can connect to WLAN 112 using AP 110.  The client device can connect to WLAN 116 using AP 114.  This read on a network access method), comprising: receiving, by a first access point (114, Fig. 1), a first network identifier (302, Fig. 3A) and a first password (304, Fig. 3A) of a second access point (110, Fig. 1) from a server (see paragraphs [0077]; [0092]; [0096] and Fig. 3A & Fig. 4A, the server transmits the customized provisioning profile, including network identifier 302 and network password 304, to the prospective AP 114 and this reads on receiving, by a first access point, a first network identifier and a first password of a second access point from a server); setting, by the first access point, a first network based on the first network identifier and the first password of the second access point (see paragraphs [0096] - [0097], The AP 114 receives the provisioning profile and downloads the provisioning profile, the AP 114 runs the provisioning profile and broadcast a WLAN 116.  This reads on setting, by the first access point, a first network based on the first network identifier and the first password of the second access point); and establishing a first network connection between the first access point and an intelligent device (see paragraph [0097], the client device 118 can connect to the newly established WLAN 116 and this reads on establishing a first network connection between the first access point and an intelligent device).
Clemenson does not specifically teach after establishing a first network connection between the first access point and an intelligent device, sending, by the first access point, at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection.
	Panje teaches after establishing a first network connection between the first access point and an intelligent device, sending, by the first access point, at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection (see paragraphs [0044] – [0045] and claim 1, after establishing, by a computing device, a first communication channel with a first access point of an area network, the first access point may transmit configuration data (see paragraph [0041]) to the computing device, wherein the configuration data includes at least a network identifier and password associated with the area network and this reads on after establishing a first network connection between the first access point and an intelligent device, sending, by the first access point, at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, after establishment of the first network connection in Clemenson, sending, by the first access point, at least one of a second network identifier or a second password of the first access point to the intelligent device by the first network connection because it would allow for a more efficient and user friendly network access method by allowing an access point to be configured with minimal interaction and impact on the user (see Panje, paragraph [0005]).
	Regarding claim 30 Clemenson teaches before the sending, by the first access point, at least one of the second network identifier or the second password of the first access point to the intelligent device (see Panje above), the method further comprises: receiving, by the first access point, a first device identifier of the intelligent device from the intelligent device; and forwarding, by the first access point, the first device identifier to the server (see paragraph [0099], the prospective AP 114 detects the MAC address of the client device 119 and makes a connection with the server to match the MAC address of the client device with a previously stored MAC address and this reads on receiving, by the first access point, a first device identifier of the intelligent device from the intelligent device; and forwarding, by the first access point, the first device identifier to the server), wherein the first device identifier is useable by the server to determine whether n device identifiers corresponding to the second access point match, where n is a positive integer (see paragraphs [0087] & [0099], The server can locate the MAC address of the client device in  a database 104 by matching the address of the client device with a previously stored match in the database 104, if a match is found a network identifier 302 and a network password 304 associated with a second access point 110 can be used to provision/configure the first access point 114.  This reads on wherein the first device identifier is useable by the server to determine whether n device identifiers corresponding to the second access point match, where n is a positive integer).

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. Patent No.: US 9,961,553 B2 discloses a method, apparatus and system for network access including allowing a smart device to get access to network more easily and conveniently using a server to associate a wireless access point with the smart device (see col. 1, lines 65-67 and col. 2, lines 1-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
September 9, 2022